 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 1 of 8 PageID #: 71



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,

       Plaintiff,

v.                                                          Civil Action No. 5:19-cv-176 FPS

MONITRONICS INTERNATIONAL, INC.
d/b/a BRINKS HOME SECURITY; and
HOME SECURITY USA, LLC D/B/A
COLORADO’S HOME SECUIRTY USA,

       Defendants.


                      REPORT ON PARTIES’ PLANNING MEETING

1.     INITIAL PLANNING MEETING.

       Pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s September 4, 2019

Order Vacating First Order And Notice And Second Order And Notice Regarding Discovery

And Scheduling (Doc. 20) (“Amended First Order”), the remaining parties have met and jointly

submit the following Report.

2.     PRE-DISCOVERY DISCLOSURES.

       Subject to the proposed Discovery Plan set forth below, the parties propose keeping the

October 15, 2019 Deadline set by the Amended First Order for making Rule 26(a)(1)

Disclosures.

3.     DISCOVERY PLAN

       Plaintiff proposes to the Court the following discovery plan:

       Plaintiff proposes a standard discovery plan entitling each party to discovery regarding all

nonprivileged matters relevant to the parties’ claims and defenses. See Fed. R. Civ. P. 26. This




                                                1
 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 2 of 8 PageID #: 72



case does not present any special circumstances warranting piecemeal discovery.              Should

discovery reveal dispositive grounds, Defendant may move for summary judgment at any time.

       Plaintiff proposes the following deadlines:

               Motion for Class Certification:        January 24, 2020

               Expert Deadlines:

               Pl.’s Rule 26(a)(2) Disclosures        February 24, 2020

               Def.’s Rule 26(a)(2) Disclosures       March 24, 2020

               Rebuttal Experts                       April 10, 2020

               Discovery Deadline:                    April 24, 2020

               Trial Requested:                       September 2020


       Defendant proposes to the Court the following Discovery Plan.

       In her Complaint, Plaintiff alleged that former Defendant, Home Security USA, LLC, an

authorized dealer located in Colorado for Brinks Home Security,1 placed a telephone call on

September 18, 2018 in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”) containing vulgar language. (Doc. 1, Complaint, ¶ 26, 40). She claimed that Brinks

Home Security was liable for the call she alleged was placed by Home Security USA, LLC. She

did not claim that Brinks Home Security itself placed the call and instead asserted it was

vicariously liable for the call she alleged had been placed by Home Security USA, LLC.

       Home Security USA, LLC filed a motion to dismiss for lack of personal jurisdiction

(Doc. 16), relying on the affidavit of its owner, Danny Toups (Doc. 16-2), who swore that his

company (a) does not and did not engage in telemarketing; (b) had never engaged in the sales



       1
               Monitronics International, Inc. has been doing business as Brinks Home Security,
since early 2018, well before the call at issue in this matter allegedly occurred.
                                                  2
 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 3 of 8 PageID #: 73



efforts outside of the State of Colorado; and (c) had never called any phone number in the State

of West Virginia. That affidavit was executed on November 21, 2018 and provided to Plaintiff

personally around that time. This suit was filed on May 15, 2019. Plaintiff did not respond to

that motion, instead voluntarily dismissing her claims against Home Security USA, LLC, under

Rule 41(a)(1). (Doc. 19). As a result, the only remaining Defendant is an entity which Plaintiff

does not even allege placed the call at issue.

       A.      Threshold Discovery Plan

       In order to address the threshold issues surrounding the placement of the call, Brinks

Home Security proposes an initial 90-day period to conduct discovery related to information

about the call at issue such as the number from which the September 18, 2018 call was placed,

the holder of the telephone number from which the September 18, 2018 call was placed; the

relationship, if any, between the holder of the telephone number and Brinks Home Security; the

relationship, if any, between the holder of the telephone number from which the call was placed

and the plaintiff; and any other matters reasonably related to the identity of the person or entity

which placed the September 18, 2018 call. For this phase of discovery, Defendant proposes the

following:

             a.      Discovery related to threshold issues surrounding the placement of the
       September 18, 2018 call completed by February 15, 2020.

              b.      Disclosures under Rule 26(a)(1) and Local Rule 26.01 related to the
       threshold issues made by October 15, 2019.

               c.       Motions for leave to amend the complaint, for leave to add parties, or for
       leave to file a third-party complaint filed by December 1, 2019.

               d.       Any other motions (including motions for summary disposition) based on
       the results of the threshold discovery filed by March 15, 2020, response briefs due by
       April 15, 2020, and reply briefs due May 5, 2020.




                                                  3
 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 4 of 8 PageID #: 74



              e.     If required after the Court rules on the post-threshold discovery motions,
       the Court convene a scheduling conference to consider an appropriate discovery plan for
       any remaining issues.

       B.      Threshold Discovery Limitations

       Consistent with the Threshold Discovery Plan proposed above, Brinks proposes the

following discovery limitations for the Threshold Discovery stage:

               a.     Threshold Discovery commenced in time to be completed by February 15,

       2020.

               b.     Maximum of 40 interrogatories by each party to any party. Responses

       will be due 30 days after service.

               c.     Maximum of 40 requests for admission by each party to any other party.

       Responses will be due 30 days after service. This limit would not apply, however, to

       requests for admission directed to authenticating documents.

               d.     Maximum of 10 depositions by plaintiff and 10 depositions by defendant.

               e.     Each deposition is limited to a maximum of 7 hours of testimony which is

       not to include breaks unless extended by agreement of the parties.

               f.     Motions for leave to amend the complaint, for leave to add parties, or for

       leave to file a third-party complaint filed by December 1, 2019.

               g.     Reports from retained experts under Rule 26(a)(2) related to Threshold

       Discovery Issues due: from Plaintiff by December 1, 2019, and from Defendant by

       January 15, 2020; and from rebuttal experts by January 31, 2020.

               h.     All potential dispositive motions related to Threshold Discovery should be

       filed by March 15, 2020.




                                               4
 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 5 of 8 PageID #: 75



5.     HANDLING OF PRIVILEGED MATERIAL

       The parties have agreed to work towards the joint submission of a proposed protective

order which would address, among other things, claims of privilege and/or protection as trial-

preparation material asserted after production.

6.     HANDLING OF ELECTRONICALLY STORED INFORMATION

       Subject to the proviso in the Defendant’s proposed discovery plan, the parties have

agreed on the following method of handling disclosure or discovery of electronically stored

information:

       1.      A list of the persons with relevant knowledge about the relevant computer
               systems or networks, the storage and retrieval of electronically-stored
               information, and the back-up, archiving, retention and routine destruction of
               electronically- stored information, together with pertinent contact information and
               a brief description of each person’s responsibilities;

       2.      A list of the most likely custodians, other than the party, on relevant electronic
               data, together with pertinent contact information, a brief description of each
               custodian’s responsibilities, and a description of the electronically-stored
               information in each custodian’s possession, custody or control;

       3.      A list of each electronic system that may contain relevant electronically-stored
               information and each potentially relevant electronic system that was operating
               during the time periods relevant to the matters in dispute, together with a general
               description of each system;

       4.      An indication whether relevant electronically-stored information may be of
               limited accessibility or duration of existence (e.g., because they are stored on
               media, systems or formats no longer in use, because it is subject to destruction in
               the routine course of business, or because retrieval may be very costly);

       5.      A list of relevant electronically-stored information that has been stored off-site or
               off-system;

       6.      A description of any efforts undertaken, to date, to preserve relevant
               electronically-stored information, including any suspension of regular document
               destruction, removal of computer media with relevant information from its
               operational environment and placing it in secure storage for access during
               litigation, or the making of forensic image back-ups of such computer media;



                                                  5
 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 6 of 8 PageID #: 76



     7.     That production be made either in paper or on CD-ROM;

     8.     Notice of any known problems reasonably anticipated to arise in connection with
            compliance with e-discovery requests, including any limitations on search efforts
            considered to be burdensome or oppressive or unreasonably expensive, the need
            for any shifting or allocation of costs, the identification of potentially relevant
            data that is likely to be destroyed or altered in the normal course of operations or
            pursuant to the party’s document retention policy.

7.   OTHER ITEMS.

            a.      This case is not appropriate for monitoring through one or more Case

     Management Conferences.

            b.      The parties do not consent to trial by a Magistrate Judge.

            c.      Although settlement may ultimately be enhanced by the use of Court-

     ordered mediation, discovery related to the threshold issues and the possible joinder of

     additional parties must be completed prior to any meaningful effort at mediation.




     DIANA MEY

     By Counsel:


     /s/ Andrew C. Robey
     Ryan M. Donovan (#11660)
     Andrew C. Robey (#12806)
     Hissam Forman Donovan Ritchie PLLC
     P. O. Box 3983
     Charleston, WV 25339
     T: 681-265-3802
     F: 304-982-8056
     rdonovan@hfdrlaw.com
     arobey@hfdrlaw.com




                                              6
Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 7 of 8 PageID #: 77




    MONITRONICS INTERNATIONAL, INC., d/b/a
    BRINKS HOME SECURITY

    By Counsel:


    /s/ Jeffrey A. Holmstrand
    Jeffrey A. Holmstrand (#4893)
    Jeffrey A. Grove (#6065)
    GROVE HOLMSTRAND & DELK, PLLC
    44 ½ 15th Street
    Wheeling, West Virginia 26003
    (304) 905-1961
    jholmstrand@ghdlawfirm.com
    jgrove@ghdlawfirm.com




                                    7
 Case 5:19-cv-00176-FPS Document 21 Filed 09/24/19 Page 8 of 8 PageID #: 78



                               CERTIFICATE OF SERVICE

       The undersigned counsel does hereby certify that on the 24th day of September, 2019, a

true copy of the foregoing document was served upon all parties of record electronically via this

Court’s CM/ECF system.




                                                    /s/ Andrew C. Robey




                                               8
